Exhibit 10.9

 

[Set forth below is a written description of an oral contract or arrangement as
required by Item 601(b)(10) of Regulation S-K. No written agreement, including
the Payee Direct Products and Services Agreement, has been executed by the
parties regarding the matters described herein.]

 

Qwil Payee Direct Products and Services Order Form

 

Prepared For

  Billing Contact Information Company Name (“Customer”) Recruiter.com Group,
Inc.   Account Number   Name Miles Jennings   Billing Contact   Email   Billing
Contact Email   Phone     Billing Contact Phone   Address     Address   City    
City   State/Province     State/Province   Postal/Zip code     Postal/Zip code  

 

Payee Direct Products and Services Agreement: This Order Form hereby
incorporates by reference the Payee Direct Products and Services Agreement
(“Terms”) attached as Exhibit A, which together with this Order Form forms a
binding and executed written agreement between Qwil PBC (“Qwil”) and Customer
(“Agreement”). Unless otherwise set forth in an Order Form, this Order Form
supersedes all other Order Forms between the parties, and to the extent this
Order Form is inconsistent with a provision in the Payee Direct Products and
Services Agreement or other Order Form, this Order Form shall control. All
undefined capitalized terms in this Order Form shall have the meaning set forth
in the Payee Direct Products and Services Agreement. Qwil and Customer each
represent that this Order Form has been executed by an employee or agent of such
party with all necessary authority to bind such party to the terms and
conditions of this Agreement, and Customer represents that it has reviewed and
accepts the terms of this Order Form and the Payee Direct Products and Services
Agreement.

 

Billing Terms: All Fees are seth forth in the rate schedule below and, unless
otherwise set forth in the rate schedule below, are due within thirty (30) days
from the invoice date (net 30 days). All Service Subscrption Fees shall be
invoiced on the first of each calendar month, and all Additional fees shall be
invoiced at the time of processing. All Fees payable hereunder are exclusive of
any sales, use and other taxes or duties, however designated. All Fee payment
obligations are non-cancellable, and all Fees paid are non-refundable.
Additional terms regarding Fees and payment are set forth in the Terms.

 



  Description Duration (months)   Term   Term   24  

 





  Description   Duration (months)   Service Fees
(“Fees”)   Service Subscription Fees    Monthly Subscription Fee   Term   $ 500
 per month  

 





 

 



  Description   Fees     Rejected or Failed Customer Debit Per Transaction Fee  
$500 per payment   Additional   Advance Fee, subject to change at Qwil’s
discretion   1.5% per 30 days   Fees   Late Fees applied to any Late Advanced
Balance   0.07% per day       Advance Rate (Percentage of each approved Invoice
available for Advance), if applicable   100%       Advance Limit (max amount
Qwil is willing to have outstanding at one time), subject to change at Qwil’s
discretion   $250,000  

   

Qwil   Customer Date     Date            Title     Title   Name     Name  
Signature     Signature  

  

2

 

 

Exhibit A

 

Payee Direct Products and Services Agreement

 

Please read this Agreement between you “Payee” and Qwil carefully before
agreeing to it. Capitalized terms used in this Agreement are defined in Section
30.

 

1. Account. You must open a Qwil Account. Please safeguard your user name and
password because you are responsible for all interaction with us through your
Qwil Account, even any unauthorized use.

 

2. Products and Services. You can use our services to track your Unpaid Earnings
and facilitate payment of your Unpaid Earnings to you by a Company. By using our
“Cash Out” feature, you may receive payment faster by requesting Qwil purchase
all or part of your current Unpaid Earnings. Through the “Cash Out” feature, you
can either identify each of the specific Unpaid Earnings you would like Qwil to
purchase, or, if eligible, you may participate in an “AutoAdvance” feature to
automatically request Qwil purchase all of your Unpaid Earnings. If requested,
Payments will be made to your Payment Account promptly. We may provide other
products and services to you. You will pay the Fees on the indicated due date.
Fees may be deducted from the payments that we facilitate. Some of our products
and services may be subject to additional terms and conditions, which are posted
or made available separately from this Agreement. Some of our products and
services may also be subject to additional policies, guidelines, or rules we
also post or make available. Such additional terms, conditions, policies,
guidelines, and rules are incorporated in and form a part of this Agreement. If
there is a conflict between the additional terms, conditions, policies,
guidelines, or rules and this Agreement, this Agreement will control.

 

3. Purchased Unpaid Earnings. We may decide to purchase all or part of the
Unpaid Earnings that you request we purchase, regardless of whether your request
is made through the “Cash Out” or the “AutoAdvance” feature. At the time we pay
you the Purchase Price, you sell, transfer, convey, and assign to us all of your
right, title, and interest in and to the related Purchased Unpaid Earnings. We
do not assume any liabilities or obligations related to any Purchased Unpaid
Earnings; any such liabilities and obligations will remain solely with you. At
Qwil’s sole discretion, Qwil may require you to (i) notify your Company whenever
Qwil decides to purchase all or part of your requested Unpaid Earnings, or (ii)
if requested, provide Qwil with any and all requested contact information
related to your Company and grant Qwil permission to contact your Company about
your Purchased Unpaid Earnings.

 

4. Qwil MasterCard Prepaid Card. Qwil has partnered with Sutton Bank to provide
you access to the Qwil MasterCard Prepaid Card issued by Sutton Bank. The terms
and conditions of the Card and your use of the Card are governed by the Qwil
Card Program Agreement between you and Sutton Bank. By obtaining a Card from
Sutton Bank, you authorize any Purchase Price we pay you to be disbursed to your
Card account you establish with Sutton Bank that may be accessed by your Card.
By signing up for the Qwil Debit Card you agree to the terms of the Qwil Card
Program Agreement available at Qwil Card Program Terms.

 

5. Servicing of Purchased Unpaid Earnings. All Purchased Unpaid Earnings will be
serviced, collected, and administered by us or our designee, with full right to
take any action in doing so, including changing the terms of any Purchased
Unpaid Earnings. For Unpaid Earnings that we do not purchase but you request
that we facilitate payment to you on, we will endeavor to facilitate such
payment, and any action we take in doing so we take as your agent. You will
provide us any assistance we request regarding servicing, collecting, and
administering any Purchased Unpaid Earnings and facilitating payment of any
Unpaid Earnings.

 



3

 

 

6. [Reserved]

 

7. Power of Attorney. You appoint us and our designees your true and lawful
attorney in fact, with full power to take any action relating to the Purchased
Unpaid Earnings in your name and place that we deem advisable and consistent
with the terms of this Agreement. You will timely execute and deliver to us any
power of attorney instrument evidencing our authority and power under this
Section 7.

 

8. General Representations and Warranties. You make the following
representations and warranties to us on a continuing basis: (a) your execution,
delivery, and performance of this Agreement have been authorized by all
necessary corporate action and do not violate applicable law or the provisions
of any agreement to which you are bound; (b) the individuals establishing or
using your Qwil Account or transacting with us or using our products or services
are authorized by you to do so; (c) this Agreement constitutes the legal, valid,
and binding agreement of you enforceable in accordance with its terms; (d) you
and any of your employees, contractors, and agents have all licenses,
registrations, and authorizations required to conduct your and their businesses;
and (e) any information, materials, data, content, or documents you directly or
indirectly provide to us are true, correct, and complete.

 

9. Representations and Warranties Concerning Purchased Unpaid Earnings. For each
Purchased Unpaid Earnings, you make the following representations and warranties
to us as of the time of purchase: (a) you hold legal title to the Purchased
Unpaid Earnings, free and clear of any liens or encumbrances; (b) you have not
sold, pledged, assigned, or encumbered the Purchased Unpaid Earnings; (c) no
person has any rights, interest, or claims in or to the Purchased Unpaid
Earnings; (d) the Purchased Unpaid Earnings are not in dispute, and are
presently and unconditionally owing; (e) the Purchased Unpaid Earnings are not
past due and represent amounts owed by the Company arising from your actual and
timely performance or provision of goods, property, or services to the Company
in the ordinary course of your business; (f) the Purchased Unpaid Earnings are
not subject to any claim, offset, defense, or counterclaim of any kind; (g) no
agreement has been made under which the Company may claim any deduction or
discount against the Purchased Unpaid Earnings; (h) the Company is liable for
the full amount of the Purchased Unpaid Earnings and has not objected to their
payment or the quality or quantity of the goods, property, and services
performed or provided; (i) the Purchased Unpaid Earnings have not been modified,
dismissed, settled, or paid; (j) there has been no error, misrepresentation,
negligence, fraud, omission, or violation of law on the part of any person with
respect to the Purchased Unpaid Earnings or their underlying goods, property, or
services; and (k) you have no knowledge that the Company has filed for
bankruptcy or receivership or has been having any difficulty paying amounts due
others in full and when due.

 



4

 

 



10.  Additional Covenants. You covenant to us as follows:

 

a)Books and Records. You will treat our purchase of any Purchased Unpaid
Earnings as a sale for tax, accounting, and financial reporting purposes, and
your books and records will reflect the sale of the Purchased Unpaid Earnings to
us.

 

b)Further Assurances. You will take all actions requested by us to preserve and
protect our right, title, and interest in and to any Purchased Unpaid Earnings.

 

c)No Impairment. You will not take any action (including placing or allowing
placement of a lien or security interest on any Purchased Unpaid Earnings) or
make any omission that has, individually or in the aggregate, an adverse effect
on any Purchased Unpaid Earnings or on our ability to collect on any Purchased
Unpaid Earnings.

 

d)Amounts Received. If you receive any payment on Purchased Unpaid Earnings, you
must notify us immediately and remit the amount of such payment to us within one
business day of receipt.

 




11. Repurchase Event. Following the occurrence of any Repurchase Event relating
to any Purchased Unpaid Earnings, at our request, you must repurchase any such
Purchased Unpaid Earnings by paying us the Repurchase Price. You must pay the
Repurchase Price within five business days of receiving our request. We may set
off or cause set off of any Repurchase Price, indemnification, or other amounts
you owe us from any Purchase Price, payments we facilitate, and other amounts
owed or to be provided to you.

 

12. Indemnification. You will indemnify, defend, and hold us harmless against
any Losses incurred by us arising out of or relating to a breach by you of any
of your representations, warranties, covenants, or agreements contained in this
Agreement.

 

13. Adjustments. In the event a Company asserts any offset, defense, claim,
counterclaim, dispute, deduction, discount, allowance, right of return, right of
recoupment, or warranty claim relating to any Purchased Unpaid Earnings arising
from or relating to your breach of any representation or warranty contained in
Sections 8 or 9 and resulting in the Company paying less than the full amount of
the Purchased Unpaid Earnings (each, an “Adjustment”), we may, in our sole
discretion, request that you pay us the amount of the Adjustment. You must pay
us the amount of an Adjustment within five business days of receiving our
request.

 

14. Third-Party Providers of Financial Products or Services. On our Website or
through our mobile applications you may be able to obtain products or services
from third parties. If you request or apply for a product or service from a
third-party provider, you direct us to provide information, data, and documents
we have in our possession or control relating to you to such third-party
provider for purposes of evaluating your request or application. Although we may
receive compensation from a third-party provider, we do not endorse any
third-party provider. Any third-party provider may be an option for you to
consider, but we encourage you to shop for the best deal for you. You should
rely on your own judgment in deciding which financial product or service best
suits your needs and financial means. If you ultimately obtain a financial
product or service from a third-party provider, the third-party provider is
solely responsible for its products and services provided to you, and you agree
that we are not liable for any Losses arising out of or related to such products
and services.

 

15. Disclaimer of Warranties. OUR PRODUCTS AND SERVICES ARE PROVIDED TO YOU “AS
IS” AND “AS AVAILABLE” WITHOUT ANY WARRANTIES OF ANY KIND, INCLUDING IMPLIED
WARRANTIES. WE DISCLAIM ALL WARRANTIES WITH RESPECT TO OUR PRODUCTS AND SERVICES
TO THE FULLEST EXTENT POSSIBLE UNDER APPLICABLE LAW, INCLUDING THE WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, QUIET ENJOYMENT, QUALITY,
ACCURACY, NONINFRINGEMENT, TITLE, AND ANY WARRANTY ARISING OUT OF COURSE OF
DEALING, USAGE, OR TRADE. NOTHING IN THIS SECTION AFFECTS WARRANTIES WHICH ARE
INCAPABLE OF EXCLUSION OR RESTRICTION UNDER APPLICABLE LAW.

 



5

 

 

16. Limitation of Liability. WE WILL NOT BE LIABLE FOR ANY INDIRECT, INCIDENTAL,
CONSEQUENTIAL, SPECIAL, EXEMPLARY, OR PUNITIVE DAMAGES OF ANY KIND, UNDER ANY
CONTRACT, NEGLIGENCE, STRICT LIABILITY, OR OTHER THEORY, INCLUDING DAMAGES FOR
LOSS OF PROFITS, USE, DATA, LOSS OF OTHER INTANGIBLES, LOSS OF SECURITY OF
INFORMATION YOU HAVE PROVIDED IN CONNECTION WITH YOUR USE OF OUR PRODUCTS AND
SERVICES, OR UNAUTHORIZED INTERCEPTION OF ANY SUCH INFORMATION BY THIRD PARTIES,
EVEN IF ADVISED IN ADVANCE OF SUCH DAMAGES OR LOSSES. WE WILL NOT BE LIABLE FOR
LOSSES OF ANY KIND RESULTING FROM YOUR USE OF OR INABILITY TO USE OUR PRODUCTS
OR SERVICES. WE WILL NOT BE LIABLE FOR ANY UNAUTHORIZED ACCESS, USE, OR
DISCLOSURE OF ANY INFORMATION RELATING TO YOU HELD, MAINTAINED, OR UNDER THE
CONTROL OF ANY THIRD PARTY, INCLUDING ANY SECURITY BREACH RELATING TO
INFORMATION ABOUT YOU EXPERIENCED BY A THIRD PARTY. OUR MAXIMUM LIABILITY FOR
ALL LOSSES, WHETHER IN CONTRACT, TORT (INCLUDING NEGLIGENCE), OR OTHERWISE, WILL
BE THE TOTAL AMOUNT, IF ANY, OF FEES PAID BY YOU TO US IN THE 12 MONTHS PRIOR TO
THE OCCURRENCE GIVING RISE TO SUCH LIABILITY OR FIVE DOLLARS, WHICHEVER IS
GREATER.

 

17. Mobile Device Application. You are responsible for any requirements of our
mobile applications, including any updates and fees. You are also responsible
for compliance with the terms of your agreement with your mobile device and
telecommunications providers. We may provide you with alerts related to your
Qwil Account. You authorize us to send alerts by text message to your mobile
phone at the number you have provided us. Any change to your mobile phone number
will change our ability to provide you with alerts. You should notify us
immediately of any change to your mobile phone number. Certain alert delays are
outside our control. We are not responsible for the products and services
provided by your mobile device or telecommunications provider.

 

18. License. We shall have the right to collect and analyze data and other
information relating to our services and related systems and technologies, and
we will be free (during and after the term) and without any payment to

 

a)(i) use such information and data to improve our products and services and for
other development, diagnostic and corrective purposes in connection with our
business, and

  

b)(ii) disclose such data solely in an aggregated or other de-identified form in
connection with our business.

  

19. Our Proprietary Rights. The information and materials made available through
or related to our Website, mobile applications, products, or services are and
will remain our property or the property of our licensors and suppliers, and are
protected by copyright, trademark, patent, and/or other proprietary rights and
laws. You agree not to reproduce, modify, rent, lease, loan, sell, distribute,
or create derivative works based on any part of our Website, mobile
applications, products, or services. Our trade names, trademarks, and service
marks include Qwil and any associated logos. No license or right is granted to
use any of our trade names, trademarks, or service marks.

 

20. Transaction Information from Third Party Sites. We may use transaction data
from your bank and other financial accounts to provide our products and
services. In order to do so, you direct us to obtain certain transaction data
and information from third-party providers with whom you have bank or other
accounts (“Transaction Information”). We work with vendors to obtain Transaction
Information with your permission. The permission you have provided also allows
the vendors to use your data, including aggregated data, so they may provide
their services to us and for the vendors’ business purposes. We and our vendors
will not provide Transaction Information to you in the form received from the
third-party provider, but certain details of the Transaction Information may be
provided to you. We do not review Transaction Information for accuracy or
completeness. We have no liability for any actions or inactions on the part of
any vendor. We and our vendors are not responsible for the Transaction
Information or third-party products and services and make no warranties,
including implied warranties of merchantability and fitness for a particular
purpose, with respect to Transaction Information or third-party products or
services. We and our vendors are not responsible for delays in obtaining
Transaction Information or the accuracy, completeness, storage, or loss of
Transaction Information, personalization settings, or service interruptions.
Transaction Information may only be current at the time accessed and is provided
on an “as is” and “as available” basis from providers.

 



6

 

 

21. Credit Reports. We may use certain consumer and credit report data in
providing our products and services. In order to do so and as part of
establishing your Qwil Account, you have provided us “written instructions” in
compliance with the Fair Credit Reporting Act to obtain your consumer and credit
reports from consumer reporting agencies and other companies, including
TransUnion, Equifax, and Experian, which we use, in conjunction with Transaction
Information and other data you give us or we obtain, to provide our products and
services. By providing “written instructions,” you understand that we may obtain
your consumer and credit reports at any time for as long as you have a Qwil
Account and that we may report information about you, including adverse credit
information, to others, including the Internal Revenue Service, any applicable
state taxing authorities, and any other governmental authorities. If you cancel
your Qwil Account, your “written instructions” you provided us to access your
consumer and credit reports is also cancelled.

 

22. Rules of the Road. While using our Website, mobile applications, products,
or services, you will comply with applicable law. In addition, you will not:

  

a)Post, transmit, or otherwise make available:

  

I.Any material that would give rise to criminal or civil liability; that
encourages conduct that constitutes a criminal offense; or that encourages or
provides instructional information about illegal activities or activities such
as “hacking,” “cracking,” or “phreaking.”

 

II.Any virus, worm, Trojan horse, Easter egg, time bomb, spyware, or other
computer code, file, or program that is harmful or invasive or may or is
intended to damage or hijack the operation of, or to monitor the use of, any
hardware, software, or equipment.

 

III.Any unsolicited or unauthorized advertising, promotional material, “junk
mail,” “spam,” “chain letter,” “pyramid scheme” or investment opportunity, or
any other form of solicitation.

 

IV.Any non-public information about any person without the proper authorization
to do so.

  



b)Use our products and services for any fraudulent or unlawful purpose.

 

c)Use our products and services to violate the legal rights of others, including
others’ privacy rights or rights of publicity, or harvest or collect personally
identifiable information about other users.

 

d)Impersonate any person.

 

e)Interfere with or disrupt the operation of our products or services or the
servers or networks used to make our products or services available.

 

f)Restrict or inhibit any other person from using our products or services.

 

g)Reproduce, duplicate, copy, sell, resell, or otherwise exploit for any
commercial purpose, any portion of, use of, or access to our products or
services.

 



7

 

 

h)Modify, adapt, translate, reverse engineer, decompile, or disassemble any
portion of our Website, mobile applications, products, or services.

 

i)Use any robot, spider, site search/retrieval application or other manual or
automatic device to retrieve, index, “scrape,” “data mine,” or in any way gather
our content or reproduce or circumvent our navigational structure or
presentation.

 

j)Do anything in connection with our Website, mobile applications, products, or
services not expressly authorized by this Agreement.

 



23. Termination by Us. This Agreement is effective until terminated. We, in our
sole discretion, may limit or terminate your access to or use of your Qwil
Account and our products and services at any time and for any reason. Upon
termination, your right to use your Qwil Account and our products and services
will immediately cease. Any limitation or termination of your access to or use
of your Qwil Account and our products and services may take effect without prior
notice. Any limitation or termination of your access to or use of your Qwil
Account and our products and services will not affect in any way our right to
and in the Purchased Unpaid Earnings. Sections 2 (payment sentences), 4, 5, 6,
7, 8, 9, 10, 11, 12, 13, 14, 15, 17, 18, 19, 20, 22, 23, 24, 25, 26, 27, 28, 29
and 30 will survive any limitation or termination of your access to or use of
your Qwil Account and our products and services.

 

24. Terminating Your Qwil Account. You may terminate your Qwil Account at any
time by following the instructions provided on our Website or mobile
applications. Your termination will become effective in one business day or such
longer period commercially reasonable under the circumstances. We will retain
and may use your name, email address, and other information, materials, data,
content, or documents that you have provided us or that we have obtained or
produced following termination, unless prohibited by applicable law.

 

25. Governing Law. THIS AGREEMENT IS GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF CALIFORNIA AND THE OBLIGATIONS, RIGHTS, AND
REMEDIES OF THE PARTIES WILL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS WITHOUT
REGARD TO ITS CONFLICT OF LAWS PROVISIONS.

 

26. Binding Arbitration. EXCEPT FOR DISPUTES THAT QUALIFY FOR SMALL CLAIMS
COURT, ALL DISPUTES ARISING OUT OF OR RELATED TO THIS AGREEMENT OR ANY ASPECT OF
THE RELATIONSHIP BETWEEN YOU AND US, WHETHER BASED IN CONTRACT, TORT, STATUTE,
FRAUD, MISREPRESENTATION, OR ANY OTHER LEGAL THEORY, WILL BE RESOLVED THROUGH
FINAL AND BINDING ARBITRATION BEFORE A NEUTRAL ARBITRATOR INSTEAD OF IN A COURT
BY A JUDGE OR JURY, AND WE AND YOU EACH WAIVE THE RIGHT TO TRIAL BY A JURY. ANY
ARBITRATION WILL TAKE PLACE ON AN INDIVIDUAL BASIS; CLASS ARBITRATIONS AND CLASS
ACTIONS ARE NOT PERMITTED, AND YOU AGREE TO GIVE UP THE ABILITY TO PARTICIPATE
IN A CLASS ARBITRATION AND ACTION. EACH PARTY KNOWINGLY, VOLUNTARILY, AND
INTENTIONALLY WAIVES ANY AND ALL RIGHTS IT MAY HAVE TO A TRIAL BY JURY.

 

Arbitration will be administered by the AAA in accordance with the then current
Commercial Financial Disputes Arbitration Rules, including any expedited
procedures. Arbitration hearings will be held in a mutually agreeable location
or if no such agreement can be reached, in San Francisco County, California. A
single arbitrator will be appointed by the AAA and will be a practicing attorney
or retired judge having experience with and knowledge of online commerce law.
The arbitrator will follow the law and will give effect to any applicable
statutes of limitation. The prevailing party will be entitled to an award of the
costs and expenses of the arbitration, including attorneys’ fees and expert
witness fees. A judgment on the award may be entered by any court having
jurisdiction.

 

27. Electronic Communications and Records. You agree that we may provide you
notices, disclosures, electronic records, and other communications by posting on
our Website, by e-mail, by text message, or by regular mail. We will use the
e-mail address, postal mail address, and mobile phone number you provide us. It
is your responsibility to promptly update us with e-mail address, postal mail
address, and phone number changes in your Qwil Account. Communications sent to
an e-mail address, postal mail address, or phone number you have changed will be
considered received when sent by us to the address or phone number we have on
file.

 

28. Changes. We may make changes to this Agreement in our sole discretion. We
may provide notice of the changes to you if required by applicable law and by
the methods provided in Section 26.

 



8

 

 

29. Miscellaneous. Any notice provided by you to us will be effective upon
delivery to support@qwil.co. You may not assign this Agreement without our
advance written consent, and any such assignment or attempted assignment by you
without our advance written consent is and will be null and void. We may assign
this Agreement without your consent. The provisions of this Agreement will inure
to the benefit of, and be binding upon, the parties and their respective
successors and permitted assigns. There are no third-party beneficiaries of this
Agreement. This Agreement constitutes the entire agreement between the parties
and supersedes all prior agreements and understandings, both written and oral,
with respect to the subject matter of this Agreement, and if any provision of
this Agreement is found to be invalid or unenforceable, all other provisions
will be enforced and construed as if the invalid provision were never a part of
this Agreement. The failure to enforce any provision of this Agreement will not
be considered a waiver. The words “include” and “including” mean without
limitation by reason of enumeration. The relationship between the parties is of
seller (you) and purchaser (us) of accounts receivables (Purchased Unpaid
Earnings) and us as a service provider to you; our relationship is not one of
lender and borrower.

 

30. Defined Terms.

 

“AAA” means the American Arbitration Association or its successor.

 

“Adjustment” has the meaning provided in Section 13.

 

“Agreement” means this Products and Services Agreement.

 

“Card” means the Qwil MasterCard Prepaid Card issued by Sutton Bank.

 

“Company” means a business entity, association, sole proprietorship, or any
other similar organization that you provide goods and services to or that acts
as your placement agent.

 

“Fee” means the amount disclosed to you that we charge you to (a) purchase the
related Unpaid Earnings and/or (b) facilitate payment from a person to you. Fees
may vary by transaction, including whether you participate in the “AutoAdvance”
feature.

 

“Losses” means any claims, causes of action, liabilities, losses, damages,
settlements, penalties, fines, forfeitures, fees (including legal, expert
witness, and accounting fees), costs, and expenses.

 

“Payee” means a user of the Qwil platform that receives payment via their Qwil
Account.

 

“Payment Account” means the valid bank account, PayPal account, debit card,
prepaid card, or other financial account that you own and that you link to your
Qwil Account.

 

“Purchase Price” means the amount of the related Unpaid Earnings we decide to
purchase minus the Fee.

 

“Purchased Unpaid Earnings” means the Unpaid Earnings we purchase from you by
paying the Purchase Price.

 

“Qwil,” “we,” “our,” and “us” mean Qwil PBC.

 

“Qwil Account” means the account you open on our Website or mobile applications
to obtain products and services from us.

 

“Repurchase Event” means any breach by Seller of any of its representations,
warranties, covenants, or agreements in this Agreement related to any Purchased
Unpaid Earnings.

 

“Repurchase Price” means, with respect to any Purchased Unpaid Earnings, the
Purchase Price paid minus any amounts received from a Company on such Purchased
Unpaid Earnings.

 

“Transaction Information” has the meaning provided in Section 20.

 



9

 

 

“Unpaid Earnings” means the right to payment owed to you by a Company arising
out of products and services you have provided to such Company or to its
customers and any other related rights. Unpaid Earnings purchased by Qwil also
include any related goods, invoices, accounts (including accounts receivable),
equipment, inventory, contract rights or rights to payment of money, leases,
license agreements, franchise agreements, general intangibles, commercial tort
claims, documents, instruments (including any promissory notes), chattel paper
(whether tangible or electronic), cash, deposit accounts, certificates of
deposit, fixtures, letters of credit rights (whether or not the letter of credit
is evidenced by a writing), securities, and all other investment property,
supporting obligations, and financial assets, whether now owned or hereafter
acquired, wherever located; and all of your books and records relating to the
foregoing, and any and all claims, rights and interests in any of the foregoing
and all substitutions for, additions, attachments, accessories, accessions, and
improvements to and replacements, products, proceeds, and insurance proceeds of
any or all of the foregoing.

 

“Website” means admin.qwil.co, app.qwil.co, qwil.co and any associated domain,
subdomain, native application or any successor site.

 

“You” and “your” mean the business or individual who set up or has the Qwil
Account.

 

 10



 

 